Subject-matter jurisdiction
OPINION AND ORDER
Block, Judge.
Plaintiff filed this bid protest seeking to enjoin the Federal Bureau of Investigation (“FBI”) from procuring relocation services under Blanket Purchase Agreements (“BPAs”) awarded to plaintiffs competitors. The FBI has announced that it plans to conduct a new procurement to replace the challenged BPAs. The awardees are challenging this “corrective action” in two consolidated protests pending before the court, in which plaintiff is participating as a defendant-intervenor. See WHR Group, Inc. v. United States, 13-cv-515; Lexicon Gov’t Services, LLC v. United States, 13-cv-545.
Plaintiffs protest is materially the same as Brookfield Relocation Inc. v. United States, 13-cv-592. As in Brookfield, plaintiff and defendant agree that the challenged BPAs are invalid and that the FBI should not procure relocation services under them. But for the WHR and Lexicon protests, defendant would have already taken corrective action to replace the allegedly invalid BPAs. Thus, as in Brookfield, plaintiff and defendant have the same interests and there exists no justiciable case or controversy between them.
Accordingly, for the reasons set forth in the eourt’s opinion in Brookfield, issued earlier this day, plaintiffs protest is DISMISSED, without prejudice, for lack of subject-matter jurisdiction. The Clerk is *607directed to take the necessary steps to dismiss this matter.
IT IS SO ORDERED.